Title: To George Washington from Lund Washington, 22 March 1767
From: Washington, Lund
To: Washington, George



Sir
Mount Vernon March 22d—1767.

The Day after you left home I began to tread out the Doeg Run Wheat & got it done that Week, but did not get it all clean & brought down till Thursday last. it was so very mean that we were oblige’d to run it through the Fan 4 & 5 times one woud Scarcly believe that the Quantity of Wheat sew’d at that Plantn shoud produce so little the whole amt of it is only 505½ Bushels. Cleveland finish’d his wheat the week you left home he says he has something more than 1500 Bushels. Bishup’s Crop is 533½—I got the schooner loaded on Thursday last but Fryday & Saturday being two very Rainy Days prevented its being diliver’d shall diliver it tomorrow & the rest immediately after. The Earth has been Either hard Froze or very Wet ever since

you left home so that the Flax cou’d not be sew’d (the last summers cowpens excepted which was sew’d last tuesday).
The Doeg Run plantn is at this time as wet as it has been any time this Winter, tho. I am determined to begin plowing as soon as the horses can walk without mireing.
Mr Adam will not agree to take £50 for his Negroe he is a likely fellow & I believe never was a slave in the West India’s. Am Sir Your Sincere Friend & Humble servt

Lund Washington


P.S. we cut corn Stocks when the ground was froze.

